Proceeding under article 78 of the former Civil Practice Act, to review and annul a determination of the State Liquor Authority, made on December 28, 1962 after a hearing, which suspended petitioner’s liquor license for a period of 60 days. By order of the Supreme Court, Kings County, made January 23, 1963 pursuant to statute (former Civ. Prac. Act, § 1296), the proceeding has been transferred to this court for disposition. Determination confirmed, without costs (cf. Matter of Castelluceio v. State Liq. Auth., 14 N Y 2d 702, revg. 18 A D 2d 1090). Ughetta, Acting P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.